UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2010 ¨ TRANISITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 333-147056 SILVER AMERICA, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 35-2302128 (State or Other Jurisdiction (IRS Employer Identification Of Incorporation or Organization) Number) 10775 Double R Boulevard Reno, Nevada (Address of Principal Executive Offices) (Zip Code) (775) 682 - 4313 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes ¨ No ¨ APPLICABLE ONLY TO CORPORATE ISSUERS: As of June 14, 2010, there were 85,933,333 shares of the registrant’s common stock issued and outstanding. SILVER AMERICA, INC. FORM 10-Q INDEX TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item 1. Financial Statements 1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4T. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. (Removed and Reserved). 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signature Page 20 Silver America, Inc. (F/K/A The Golf Alliance Corporation) (An Exploration Stage Company) INDEX TO CONDENSED FINANCIAL STATEMENTS APRIL 30, 2010, AND 2009 (Unaudited) PART I – FINANCIAL INFORMATION Item 1.Financial Statements Financial Statements- Condensed Balance Sheets as of April 30, 2010, and July 31, 2009 2 Condensed Statements of Operations for the Three and Nine Months Ended April 30, 2010, and 2009, and Cumulative from Inception 3 Condensed Statement of Changes in Stockholders' Equity/(Deficiency) for the Period from July 2, 2007 (Inception) to April 30, 2010 (Unaudited)
